Citation Nr: 0201816	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  01-08 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a 
left foot disability.

2.  Entitlement to secondary service connection for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to July 
1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 RO decision which denied an 
increase in a 30 percent rating for a service-connected left 
foot disability, and denied secondary service connection for 
a left knee disability.


FINDINGS OF FACT

1.  The veteran's service-connected left foot disability 
(hammertoes, status post bunionectomy, plantar wart, and 
degenerative change of the metatarsophalangeal joint of the 
great toe) is no more than severe in degree; there is no loss 
of use of the left foot. 

2.  The veteran currently does not have a chronic left knee 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
service-connected left foot disability are not met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5284 (2001).

2.  A claimed left knee disability is not proximately due to 
or the result of a service-connected disorder.  38 C.F.R. § 
3.310 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from September 1979 to July 
1982.  His service medical records show treatment for various 
abnormalities of the feet, primarily the left foot.  As to 
the left foot, there were such problems as hallux valgus of 
the great toe and hammertoes of the smaller toes, and the 
veteran had a bunionectomy and other surgery for the toe 
deformities.

In September 1982, the RO granted service connection for 
bilateral hammertoes (rated 10 percent), postoperative 
residuals of a left bunionectomy (0 percent) and left plantar 
wart (0 percent).  In January 1983, the RO severed service 
connection for bilateral hammertoes and postoperative 
residuals of a left bunionectomy, but service connection for 
these conditions was restored by a February 1984 Board 
decision.  A March 1984 RO decision assigned a 10 percent 
rating for left foot problems, and a 0 percent rating for 
right foot problems.  By rating decision in February 1990, 
the RO granted an increased rating to 20 percent for left 
foot problems.  A November 1995 RO decision assigned an 
increased rating to 30 percent for the left foot disability 
(now described as hammertoes, status post bunionectomy, 
plantar wart, and degenerative change of the 
metatarsophalangeal joint of the great toe).  That decision 
also granted secondary service connection and a 10 percent 
rating for a left ankle disability.

In March 1996, the veteran underwent additional left foot 
surgery due to hallux valgus and clawing of the other toes.  
The surgery consisted of fusion of the first 
metatarsophalangeal joint and resection arthroplasty of toes 
2 through 5.  The RO assigned a temporary total convalescent 
rating based on this surgery, and then the left foot 
condition was again rated 30 percent.

In conjunction with the present claims, the veteran submitted 
a copy of a September 2000 statement of a VA podiatrist.  The 
doctor indicated that the veteran would be able to resume 
work with restrictions about the number of hours per day in 
which he could perform various activities.

In October 2000, the veteran filed a claim for an increased 
rating for his left foot disability.  He also claimed 
secondary service connection for a left knee condition; he 
said his left knee had bothered him for several months, and 
he asserted this was due to his left foot condition.

The veteran was afforded a VA examination in December 2000.  
He complained of left knee pain due to service-connected foot 
and ankle disabilities,  He related that the left knee had 
been bothering him over the prior couple of months, but he 
had not sought treatment for the condition.  The history of 
the left foot disability and related surgeries was noted.  
The examiner noted that the veteran wore prescription 
orthopedic shoes with molded inserts.  On physical 
examination, it was noted that the veteran moved about with a 
slight limp on the left.  He walked on the heel of the left 
foot with slight inversion of the foot.  Examination of the 
left knee revealed 0 to 140 degrees of motion.  No pain on 
range of motion testing was noted.  There was no tenderness 
to palpation noted.  There was also no instability, redness, 
heat or swelling noted.  Examination of the left ankle 
revealed 10 degrees of dorsiflexion and 40 degrees of plantar 
flexion, and the veteran described mild pain on motion.  No 
redness, heat or swelling was noted.  He had tenderness over 
the lateral aspect of the ankle, more than the medial aspect.  
There was slight enlargement and tenderness of the great toe 
metatarsophalangeal joint.  There was a well-healed surgical 
scar over the joint with the joint being fused at neutral.  
He had well-healed surgical scars over the dorsum of the 
lateral four toes of the left foot.  There was slight 
shortening of the toe noted.  There was fusion of the 
proximal interphalangeal joints (PIP) with moderate 
limitation of motion of the metatarsophalangeal joints of the 
lateral four toes. He had a large plantar keratosis 
underneath the area of the third and fourth metatarsal heads 
on the plantar aspect of the left foot.  This was markedly 
tender to palpation.  He also had a palpable pulse on the 
foot.  The diagnoses were: status post surgical correction of 
hammertoe deformities of the lateral four toes of the left 
foot with fusion of the PIP joints; status post bunionectomy 
times two with a fusion of the left great toe 
metatarsophalangeal joint with degenerative changes; markedly 
symptomatic plantar keratosis of the left foot; overuse 
syndrome of the left ankle by history; and overuse syndrome 
of the left knee per history - examination unremarkable at 
this time.

The December 2000 VA examiner commented that there was pain 
on range of motion testing, and certainly pain could further 
limit functional ability during flare-ups or with increased 
use, but it is not feasible to attempt to express any of this 
in terms of additional limitation of motion as such matter 
cannot be determined with any degree of medical certainty.  
In addition, the doctor noted that the veteran was describing 
overuse syndrome of the left knee.  The doctor commented that 
certainly problems of the veteran's foot have altered his 
gait pattern enough that it could indeed aggravate the left 
knee condition, however, the left knee examination at the 
present time was unremarkable.

Ongoing outpatient records from the VA Medical Center (VAMC), 
dated to September 2001, show the veteran received treatment 
for foot problems and unrelated ailments.  Left foot calluses 
were periodically trimmed.  There was no mention of a left 
knee disorder.  The records note the veteran worked in the 
linen department at the VAMC, and he also reported having 
another job.

A December 2001 VA examination focuses on the left ankle 
condition, and the left foot condition was described in much 
the same terms as at the last examination.  There was no 
mention of a left knee disorder.

In January 2002, the RO granted separate service connection 
and a 0 percent rating for left foot surgical scars.

Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Pertinent medical records have been 
obtained, and the veteran has been afforded an adequate VA 
examination.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159). 

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In evaluating the severity of a particular disability, the 
history of the condition is to be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for 
an increased rating, the more recent evidence may be the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected left foot disability is rated 
30 percent under 38 C.F.R. 4.71a, Diagnostic Code 5284.  
Under Code 5284, a severe foot injury warrants a 30 percent 
evaluation, and actual loss of use of the foot warrants a 40 
percent evaluation.  

Loss of use of a foot warrants a 40 percent evaluation under 
38 C.F.R. 4.71a, Diagnostic Code 5167.  Loss of use of a foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation at the site of the election below the knee with 
use of a suitable prosthesis; the determination will be made 
on the basis of the actual remaining function, whether the 
acts of balance, propulsion, etc. could be accomplished 
equally well with an amputation stump and prosthesis.  38 
C.F.R. 3.350, 4.63.

The service-connected left foot disability involves 
hammertoes, status post bunionectomy, plantar wart, and 
degenerative change of the metatarsophalangeal joint of the 
great toe.  The medical evidence, including the 2000 VA 
examination, shows that the left foot disability is certainly 
no more than severe (i.e., 30 percent).  A separate 10 
percent rating is assigned for a left ankle condition.  The 
medical evidence does not suggest that impairment from the 
left foot condition is equivalent to loss of use of the foot 
as required for a higher rating of 40 percent.  Despite 
limitations from the left foot condition, the veteran is able 
to walk with orthopedic shoes, including at his job.  There 
remains much useful function of the foot, and clearly the 
veteran would not be equally well served by amputation of his 
left foot and use of a prosthesis.  Loss of use of the left 
foot is not shown, and thus a higher rating on such basis is 
not warranted. 

There are no other diagnostic codes that would provide for a 
higher rating for the veteran's left foot disability.  For 
example, the maximum rating for unilateral clawfoot is 30 
percent under 38 C.F.R. 4.71a, Diagnostic Code 5278.  

Considering all the evidence, the Board finds that no more 
than a 30 percent rating is warranted for the service-
connected left foot disorder. As the preponderance of the 
evidence is against the increased rating claim, the benefit 
of doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

II.  Secondary service Connection

Secondary service connection may be granted when a disability 
is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310(a).  
Secondary service connection includes instances in which an 
established service-connected condition results in an 
additional increment of disability (aggravation) of a non-
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439(1995).  

One requirement for service connection, whether direct or 
secondary, is that the claimed disability currently exist.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  A complaint of 
pain alone, without a diagnosed related disorder, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

The veteran claims he has a left knee disorder from service-
connected disability, but none of the medical records show a 
diagnosed left knee disorder.  At the 2000 VA examination, 
left knee findings were normal.  Since the medical evidence 
demonstrates no current chronic left knee disability, there 
is no basis for secondary service connection.

The preponderance of the evidence is against the veteran's 
claim for secondary service connection of a left knee 
disability.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

An increased rating for a left foot disability is denied.

Secondary service connection for a left knee disability is 
denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

